               Case 2:20-cv-01405-JCC Document 32 Filed 01/25/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ROZA HILLS VINEYARDS, LLC, a                          CASE NO. C20-1405-JCC
      Washington limited liability company,
10
                                                            MINUTE ORDER
11                            Plaintiff,
              v.
12
      WELLS FARGO, N.A.,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated notice of dismissal (Dkt.
18
     No. 31). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an
19
     action without a court order by filing . . . a stipulation of dismissal signed by all parties who have
20
     appeared.” Here, the parties nevertheless request that the Court enter a proposed order filed with
21
     their stipulation. The parties have stipulated to dismissing all claims with prejudice, and the
22
     stipulation is signed by all parties who have appeared. (See Dkt. No. 31.) Thus, under Federal
23
     Rule of Civil Procedure 41(a)(1)(A)(ii), this stipulation is self-executing. All claims in this action
24
     are DISMISSED with prejudice and without costs to any party, with each party to bear its own
25
     attorney fees and other litigation expenses. The Clerk is directed to CLOSE this case.
26


     MINUTE ORDER
     C20-1405-JCC
     PAGE - 1
            Case 2:20-cv-01405-JCC Document 32 Filed 01/25/21 Page 2 of 2




 1        DATED this 25th day of January 2021.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1405-JCC
     PAGE - 2
